     Case 7:21-cv-00074 Document 7 Filed on 02/26/21 in TXSD Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

JOSE LUZ PULIDO                               §
     Plaintiff,                               §
                                              §
v.                                            §
                                              §
STARR COUNTY, TEXAS, STARR                    §     CIVIL ACTION NO. 7:21-cv-74
COUNTY SHERIFF RENE FUENTES,                  §
STARR COUNTY SHERIFF’S OFFICE,                §       JURY TRIAL DEMANDED
STARR COUNTY JAIL                             §
    Defendants.                               §
                                              §
                                              §

                  DISCLOSURE OF INTERESTED PARTIES
      NOW COMES JOSE LUZ PULIDO, Plaintiff, and herby certifies that the

following persons have a financial interest in the outcome of this litigation:

      1.     Plaintiff, JOSE LUZ PULIDO is a resident of Starr County, Texas.

      2.     Defendant STARR COUNTY, TEXAS is a governmental body with
             a principal place of business located at 100 N. FM 3167, Rio Grande
             City, Texas 78582.

      3.     Defendant STARR COUNTY SHERIFF RENE FUENTES is the
             elected Sheriff of Starr County, Texas being sued in his individual and
             representative capacity. His residence is unknown but is believed to be
             within Starr County, Texas. His place of business is 102 E. 6th Street,
             Rio Grande City, Texas 78582.

      4.     Defendant STARR COUNTY SHERIFF’S OFFICE is a
             governmental body with a principal place of business located at 102 E.
             6th Street, Rio Grande City, Texas 78582.

      5.     Defendant STARR COUNTY JAIL is a governmental body with a
             principal place of business located at 102 E. 6th Street, Rio Grande
             City, Texas 78582.

                                          1
     Case 7:21-cv-00074 Document 7 Filed on 02/26/21 in TXSD Page 2 of 2




     6.    Starr County Judge Eloy Vera, is not a party but is the elected Starr
           County Judge. His residence is unknown but is believed to be within
           Starr County, Texas. His place of business is 100 N. FM 3167, Rio
           Grande City, Texas 78582.

                                    Respectfully submitted,

                                    /s/ Charles H. Peckham
                                    _________________________
                                    Charles H. Peckham
                                    TBN: 15704900
                                    cpeckham@pmlaw-us.com

                                    Mary A. Martin
                                    TBN: 00797280
                                    mmartin@pmlaw-us.com

                                    PECKHAM MARTIN, PLLC
                                    Two Bering Park
                                    800 Bering Drive, Suite 220
                                    Houston, Texas 77057
                                    (713) 574-9044


OF COUNSEL:

Larry D. Eastepp
TBN: 06361750
larry@eastepplaw.com

LARRY D. EASTEPP, PC
5300 Memorial Drive, Suite 1000
Houston, Texas 77007
(713) 255-3388
(713) 993-7205 – facsimile




                                      2
